DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 9/1/2022:
Claims 1, 5-6, 8, 13, and 17 are pending in the current application.  Claims  1, 5-6, and 8 are amended and Claims 2-4, 7, 9-12, 14-16, and 18-20 are cancelled.
The previous double patenting rejection over co-pending case 14077397 is withdrawn in light of the submitted terminal disclaimer.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment and arguments.
Allowable Subject Matter
3.	Claims 1, 5-6, 8, 13, and 17 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 5-6, 8, 13, and 17.
	Independent Claims 1 and 8 recite a battery heat adjustment circuit having a specific configuration of controllers and heat adjustment components powered by the energy of the battery pack to which they provide heat adjustment.  As Applicant correctly and convincingly points out in the response filed 9/1/2022, the closest prior art does not teach the claimed configuration and it would not be obvious to modify the cited prior art to arrive at the claimed invention.  Newly identified prior art includes Allen US PG Publication 2012/0295141, which teaches to use a controller to provide power to a heating element that heats cooling fluid that circulates through the battery pack that is cooled by the cooling fluid (see at least Fig 1 and para 0031) but this reference also does not teach the specific configuration of the claimed invention.  Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 8.  Since Claims 5-6, 13, and 17 depend on Claims 1 and 8, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597. The examiner can normally be reached M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/            Primary Examiner, Art Unit 1729